         Case 8:19-bk-11218-MW Doc 69 Filed 06/09/19                                Entered 06/09/19 21:34:03                 Desc
                             Imaged Certificate of Notice                           Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-11218-MW
US Direct LLC                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 07, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 09, 2019.
db             +US Direct LLC,   1700 Barranca Parkway,   Irvine, CA 92606-4824

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 7, 2019 at the address(es) listed below:
              Asa W Markel   on behalf of Interested Party     SCREEN GP Americas, LLC amarkel@masudafunai.com,
               asa.markel@azbar.org;yperdue@masudafunai.com;mlee@masudafunai.com
              Caroline Djang     on behalf of Petitioning Creditor    Future Logistics Inc c/o Mark Roan
               caroline.djang@bbklaw.com,
               julie.urquhart@bbklaw.com;sansanee.wells@bbklaw.com;paul.nordlund@bbklaw.com
              Christopher J Petersen    on behalf of Creditor    Liberty Property Limited Partnership
               cjpetersen@blankrome.com, gsolis@blankrome.com
              Craig N Haring    on behalf of Creditor    Liberty Property Limited Partnership
               charing@blankrome.com
              Donald W Sieveke    on behalf of Debtor    US Direct LLC ibmoola@yahoo.com, dws4law@pacbell.net
              Jeffrey I Golden (TR)    lwerner@wgllp.com,
               jig@trustesolutions.net;kadele@wgllp.com;lfisk@wgllp.com
              Jerome S Demaree    on behalf of Creditor    Camel Financial, Inc. stan@demaree-law.com
              LESLIE A BOWER    on behalf of Creditor    1700 Barranca Parkway, LLC leslie@labowerlaw.com
              Randye B Soref    on behalf of Creditor    CENVEO Corp rsoref@polsinelli.com,
               ccripe@polsinelli.com;ladocketing@polsinelli.com
              Tania M Moyron    on behalf of Interested Party Tania M. Moyron tania.moyron@dentons.com,
               chris.omeara@dentons.com;nick.koffroth@dentons.com
              Tanya Behnam     on behalf of Creditor    CENVEO Corp tbehnam@polsinelli.com, tanyabehnam@gmail.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                              TOTAL: 12
Case 8:19-bk-11218-MW Doc 69 Filed 06/09/19                                         Entered 06/09/19 21:34:03                 Desc
                    Imaged Certificate of Notice                                    Page 2 of 2
B2530 (Form 2530 12/15)




                                                                                                     FILED & ENTERED

                                                                                                           JUN 07 2019

                                                                                                     CLERK U.S. BANKRUPTCY COURT
                                                                                                     Central District of California
                                                                                                     BY bolte      DEPUTY CLERK




                              United States Bankruptcy Court
                                           Central            District Of          California

In re     US Direct, LLC                                                                Case No. 8:19-bk-11218-MW
                                        Debtor*

Address: 1700 Barranca Parkway, Irvine, CA 92606                                       Chapter        7


Last four digits of Social-Security or Individual Taxpayer-
Identification (ITIN) No(s).,(if any):
Employer Tax-Identification (EIN) No(s).(if any):      9777


                                                              AMENDED
                                                         ORDER FOR RELIEF IN
                                                        AN INVOLUNTARY CASE
           On consideration of the petition filed on                                April 1, 2019                     against
                                                                                            (date)
 the above-named debtor, an order for relief under chapter 7 of the Bankruptcy Code (title 11

 of the United States Code) is granted, effective June 28, 2019.

                                                                      ###



             Date: June 7, 2019




 *Set forth all names, including trade names, used by the debtor within the last 8 years. (Fed. R. Bankr. P. 1005).
